Citation Nr: 0019796	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  91-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
an aneurysm of the occipital artery.  

2.  Entitlement to a total disability evaluation for 
compensation purposes based on unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's aunt



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

Initially the issues on appeal in this claim included 
entitlement to increased evaluations for anxiety disorder and 
for a headache disability, as well as the issues listed on 
the first page of this decision.  In November 1991, July 
1993, and December 1996, the Board remanded the case to the 
RO for additional development.  In August 1999, the Board 
denied increases for the anxiety disorder disability and the 
headache disability, and remanded the remaining two issues to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  

During the course of this appeal, the RO has increased the 
rating for the veteran's headache disability from 10 percent 
to 30 percent.  As the newly assigned evaluation is less than 
the maximum available under the applicable diagnostic 
criteria, the veteran's claim remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's residuals of an excision of an aneurysm of 
the occipital artery are asymptomatic and there is no showing 
of dilatation.  

3.  The veteran has the following service-connected 
disabilities: generalized anxiety disorder, rated as 30 
percent disabling; cephalalgia with mixed migraine and muscle 
contraction headaches, rated as 30 percent disabling; and 
residuals of an excision of a circoid aneurysm from the 
occipital artery, rated as noncompensable.  

4.  The veteran's anxiety disorder is manifested by 
complaints of depression and feelings of guilt.  He has no 
suicidal or homicidal ideation, is well oriented to time, 
place and person, and his affect is appropriate.  His recent 
and remote memory are intact and his insight is limited.  

5.  The veteran's headache disability is manifested by 
complaints of minor headaches daily with severe headaches 
about two times a month.  

6.  The veteran's combined disability rate is 50 percent.  

7.  The veteran has 2 years of college and has work 
experience in pest control sales and as a truck driver.  

8.  The evidence of record does not show that the veteran's 
service-connected disabilities prevent him from engaging in 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
residuals of an aneurysm of he occipital artery have not been 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic 
Code 7112 (1999 and prior to January 12, 1998).  

2.  The criteria for entitlement to a TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to issues on appeal.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 3.340(a) (1999).  Total disability 
may or may not be permanent.  Permanence of total disability 
exists when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
3.340(b) (1999).  In determining whether an individual is 
unemployable by reason of service-connected disabilities, 
consideration must be given to the type of employment for 
which the veteran would be qualified.  Such consideration 
would include education and occupational experience.  Age may 
not be considered a factor.  38 C.F.R. § 3.341 (1999).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue. 38 C.F.R. § 4.16(b).  

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability(s) on his ability to 
keep and maintain substantially gainful work, without regard 
to advancing age. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  In evaluating whether the veteran's 
service-connected disability precludes substantially gainful 
employment, the Board notes that the Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore v. Derwinski, 1 Vet. 
App. 356. 358 (1991).  The question in a TDIU case is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, and not whether the veteran is, 
in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  


The Evidence

The veteran was granted service connection for anxiety 
neurosis manifested by headaches in January 1981.  A 10% 
evaluation was assigned at that time.  This was based on 
service medical records which showed treatment for anxiety 
and depression, and for headaches.  Also considered was an 
October 1980 VA examination report which diagnosed anxiety 
neurosis and which also noted that the veteran had headaches 
which were psychophysiologic in nature and were included in 
the diagnosis of anxiety neurosis.  He was also granted 
service connection for post-operative residuals of an 
excision of a circoid aneurysm, and a noncompensable 
evaluation was assigned.  This was based on service records 
which showed that the veteran had undergone excision of an 
aneurysm of the right posterior greater occipital artery.  

VA outpatient treatment records show that in August 1981, the 
veteran reported having tingling in the right occipital area.  
Examination showed a localized area of numbness and the 
impression was greater occipital neuralgia.  

The above evaluations remained in effect until 1986, when the 
RO increased the veteran's evaluation for his anxiety 
disorder with headaches to 30 percent.  This was based 
primarily on a VA examination of October 1986 which showed 
almost daily headaches and about 4 to 5 severe headaches in 
the past year.  The veteran reported at that time that he was 
self-employed.  

In April 1988, the veteran was hospitalized at a VA facility, 
and he complained of daily headaches which once or twice a 
month would produce excruciating pain.  He also complained of 
depression.  His affect was reported to be sad.  Examination 
of the head showed a well healed scar which was difficult to 
appreciate and was nontender.  The veteran reported that he 
was unemployed.  He was again hospitalized at a VA facility 
in April 1988 for migraine headaches.  He reported having 
daily headaches.  On VA examination in December 1988, the 
veteran reported being depressed.  It was noted he was 
married and had a 16-year-old child.  He reported having 
suicidal thoughts.  

In a January 1989 VA memorandum, it was noted that the 
veteran had a valid truck driver's license and that he had 
discontinued working as a driver because he had been using 
more and more medication.  It was reported that in reality, 
the veteran hadn't had any training or education by virtue of 
which he qualified for employment which would be suitable in 
terms of his abilities.  It was stated that the majority of 
his  work experience occurred prior to the time that his 
disability began to worsen.  The veteran was administered 
various tests, the results of which were reported to be not 
indicative of success in a vocational rehabilitation program.  
It was stated that it was not reasonably medically feasible 
for the veteran to achieve an employment objective at that 
time due to the severity of his service-connected anxiety 
condition.

In an August 1989 statement, the veteran reported that he was 
having tooth pain, and that this coupled with his disability 
was hurting his chances of gainful employment. 

In October 1989, the RO separated the veteran's headache and 
anxiety disorders, maintaining a 30 percent evaluation for 
generalized anxiety disorder and assigning a 10 percent 
evaluation for cephalalgia with mixed migraine and muscle 
contraction headaches.  

VA records reflect that in February 1990, the veteran 
requested reconsideration for vocational rehabilitation 
services; it was noted that he was working for Terminex; it 
was found that rehabilitation training was not feasible.  

In a February 1990 VA counseling record, it was noted that 
the veteran reported that he had taken employment with 
Terminex as an exterminator. 

The veteran appeared at a personal hearing at the RO in July 
1990.  He stated that he was taking various medications for 
his headaches.  He reported that he had become divorced and 
lost his job.  He reported that he had lost several jobs.  It 
was stated that he lost his job driving a truck due to 
medication that he was taking.  He stated that he had a few 
friends that he saw a few times a week.  He indicated that he 
was living alone, and that he did go to the movies.  He 
stated that he had blurred vision since his surgery and that 
when he got severe headaches, his right eye blurred and his 
right arm became numb.  He reported having severe headaches a 
couple times a month but that he had headaches daily.   A 
complete transcript is of record.  

At the time of the veteran's hearing in July 1990, he 
submitted medical records which showed, among other things, a 
March 1985 examination report for headaches.  It was reported 
that the veteran had daily headaches, some severe.  His job 
impairment was reported to be mild and social impairment 
minimal.  Also submitted was an October 1985 letter from a 
private physician in which it was stated that the veteran had 
a long history of severe headaches relieved only by narcotic 
medications or I.V. medication.  It was opined that truck 
driving or operating heavy equipment was not appropriate for 
the veteran.  

On VA examination in November 1990, examination of the scalp 
showed an approximately 3 1/2 inch well-healed scar in the 
right occipital area, non-tender to pressure or palpation.  
The pertinent finding was, status post residual of sarcoid 
aneurysm, extracranial, right occipital area, said to be 
symptomatic.  

In an April 1991 VA counseling record, it was noted that the 
veteran reported that he continued in pest control sales and 
that he felt he had some moderate success in sales.  He 
stated that the company went out of business because the pest 
control technicians did not do a good job.  

In September 1991, the veteran and his aunt appeared before a 
panel of the Board and gave testimony in support of this 
claim.  The veteran stated that he had headaches daily and 
severe headaches 4 to 5 times a month.  It was reported that 
he had no social relationships except with his aunt.  He 
stated that he became angry and that he had trouble sleeping.  
He reported that he could not keep a job due to his 
disabilities.  His aunt testified that she had observed the 
veteran when he had headaches and that the headaches 
incapacitated him.  A complete transcript is of record.  

On VA examination in January 1992, it was noted that the 
veteran was divorced and lived alone.  He reported having 
headaches five times a week with severe headaches about twice 
a month; he stated that with severe headaches he had blurring 
of his right eye and numbness of his right arm.  He stated 
that in the previous month, he had four headaches.  He stated 
that he was unable to hold a job due to his headaches.  It 
was noted that he was unemployed.  On examination, his speech 
was spontaneous and content was relevant and coherent.  His 
affect was somewhat subdued.  He denied visual or auditory 
hallucinations.  He reported that he did not do much socially 
since he had no money.  His judgment was intact.  The 
diagnosis was anxiety disorder with associated headaches.  

In conjunction with VA counseling in January 1992, the 
veteran reported that he had 14 years of schooling.  In a 
March 1992 VA special report of training, the veteran 
reported that he had stopped attending school due to 
recurrent headaches and that he was running his own business.  

VA outpatient records show treatment in the early 1990's.  In 
February 1993, the veteran reported having headaches 4 to 5 
times a week.  On VA neurological examination in December 
1993, the veteran reported having severe headaches 6 times 
per month, and stated that he also had right eye blurring and 
right arm numbness with shaking of the hands and legs, 
diarrhea and diaphoresis.  The veteran reported that his 
severe headaches could last up to six hours, but that they 
were not problematic in that they did not interfere with his 
work.  The finding was cephalalgia; and combination migraine 
and muscle contraction, secondary to postsurgical status 
removal of cranial aneurysm.  

In a November 1994 statement, the veteran reported that he 
was currently working full time as a self-employed 
exterminator and had taken a partner to do services that the 
veteran could not do because of his headaches.  

The veteran was examined by VA in February 1997.  It was 
noted that the veteran was divorced and living with his 
girlfriend and nine-month-old daughter.  He stated that he 
had undergone outpatient treatment in individual therapy 
until a year prior when he stopped.  He reported having 
severe headaches about twice per month and that he used 
marijuana to relieve them.  He reported that he was self-
employed as an exterminator and described his social life as 
normal. He stated that he belonged to a couple of 
organizations.  He stated that he had headaches and that he 
was depressed due to finances mostly.  He reported that he 
sometimes had difficulty concentrating.  His appetite was 
described as good, and his libido was noted to have 
increased.  He stated that with the arrival of his baby and 
biofeedback, suicidal ideation had not been a problem.  

The veteran was noted to be appropriately dressed and 
cooperative.  His affect was congruent with his thought 
content, and he was well oriented to time, place, and person.  
It was reported that there was no evidence of any perceptual 
or thought disorder.  The diagnoses were: anxiety disorder; 
and substance use disorder, alcohol and cannabis abuse.  The 
scale assigned as being representative of his Global 
Assessment of Functioning (GAF) was 60-65.  On VA 
neurological examination in February 1997, the veteran 
reported having headaches daily.  The pertinent diagnosis was 
chronic headaches.  

In October 1998, the RO increased the veteran's disability 
rating for his service-connected headaches to 30 percent 
disabling.  

The veteran underwent a VA psychiatric examination in October 
1999.  The examiner indicated that the claims file and 
medical records had been reviewed.  A psychiatric history was 
recorded.  The veteran reported that he had spent two years 
in college.  He stated that he was currently working in pest 
control and that he was self-employed.  He reported that he 
had established his own company so he could control his 
hours, and that he was working "o.k." now.  On examination, 
it was reported that the veteran was cooperative and 
pleasant, responded to questions appropriately, with good eye 
contact.  He was dressed appropriately, and his speech was 
coherent, logical, and focussed.  There was no evidence of 
looseness of associations, flight of ideations or tangential 
thinking.  There were no delusions, no paranoia and no 
hallucinations.  The veteran denied suicidal, aggressive, or 
homicidal ideations, plans, impulses or tendencies.  He was 
oriented to time, place, and person, and his affect was 
appropriate.  His mood was tense and anxious and his judgment 
was appropriate to superficial events.  His recent and remote 
memory was intact his insight into his mental condition was 
limited.  The finding was generalized anxiety disorder, and 
the GAF was noted to be 58.  The examiner opined that the 
veteran's generalized anxiety disorder did not make the 
veteran unemployable.  

On VA neurological examination in October 1999, the examiner 
noted that the claims file had been reviewed.  The veteran 
complained of frontal headaches often associated with right 
eye pressure and right arm numbness.  He reported having some 
headaches every day with, about 2 to 3 times a month, very 
severe headaches that knock him out.  He also reported that 
he had surgery for an aneurysm involving the left occipital 
artery, and that while he had some tingling and numbness in 
that area, these symptoms went away about 10 years ago.  It 
was stated that the veteran did not describe any residual 
symptoms related to that.  The finding was chronic headache 
disorder.  It was noted that the veteran had both a tension 
component which accounted for his daily headaches and that he 
had a migraine component with aura which explained his 
intermittent exacerbations of intensity and the right arm 
numbness.  It was stated that his neurological examination 
was essentially normal.  Resection of a left occipital artery 
aneurysm with scar was also found.  It was opined that it was 
at least as likely as not that the nature and the extent of 
disability resulting from residuals of an excision of a 
circoid aneurysm from the occipital artery are the headaches 
and scar.  It was opined that these disorders did not make 
the veteran unemployable.  

In October 1999, the veteran underwent a scars examination by 
VA.  The examiner noted that the claims file had been 
reviewed.  A history was taken.  The veteran reported having 
mild headaches daily and severe headaches twice a month.  
Examination showed a very well-healed barely perceptible 7-cm 
scar over the right occipital region, buried below the 
veteran's hair on his scalp.  There was no alopecia.  The 
scar was noted to be nonadherent, non-tender and skin-
colored.  The pertinent diagnoses were recurrent headaches 
and scalp scar.  It was opined that it was at least as likely 
as not that the nature and extent of the disability resulting 
from residuals of an excision of circoid aneurysm from the 
occipital artery is the scalp scar.  It was further opined 
that the veteran's conditions did not make him unemployable.  

On VA examination eye in November 1999, the veteran reported 
having headaches.  The examination report notes that the 
veteran's uncorrected vision was 20/20 and 20/25.  The 
examiner diagnosed cluster headaches with complaints of 
associated blur in the right eye during headaches.  The 
examiner reported that although there was no apparent visual 
sequelae at the time of the examination, he could not rule 
out the possibility of transient Horner's Syndrome associated 
with headaches causing the veteran's symptoms.  The examiner 
also diagnosed status post resection circoid aneurysm from 
the occipital artery without visual sequelae.  


1.  Residuals of an Excision of a Circoid Aneurysm from the 
Occipital Artery.

This disability is rated under Diagnostic Code 7112 of the 
Rating Schedule.  This code deals with aneurysm of any small 
artery, and provides that if the disability is asymptomatic, 
a noncompensable evaluation will be assigned.  If 
symptomatic, the disability is to be evaluated according to 
the body system affected.  38 C.F.R. Part 4 Diagnostic Code 
7112 (1999).  

The Board notes that the schedule for rating disabilities has 
been revised with respect to the regulations applicable to 
cardiovascular disabilities, effective January 12, 1998.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 317 (1991).  Prior to 1998, the criteria for rating 
disability under Diagnostic Code 7112 allowed a 10 percent 
evaluation for aneurysmal dilatation of a small artery.  38 
C.F.R. Part 4 Code 7112 (prior to January 12, 1998).  

The Board finds that an increased evaluation for the 
veteran's residuals of an aneurysm of the occipital artery is 
not warranted.  In this regard, the Board notes that the 
record does not reflect that the disability is symptomatic.  
It is notable that on VA examination in October 1999, the 
veteran reported that while he had experienced some tingling 
and numbness in the surgical area, those symptoms ceased ten 
years prior.  No residual symptoms were described as to this 
disability.  On a scars examination, it was noted that the 
scar was well-healed, barely perceptible, non-adherent, non-
tender and covered by the veteran's hair.  Thus a compensable 
evaluation under diagnostic codes 7803 and 7805, pertaining 
to scars which are poorly nourished and ulcerated, and to 
scars which cause limitation of function in the affected 
part, or under diagnostic code 7804 for a tender and painful 
scar, is not warranted.  38 C.F.R. Part 4, Codes 7803, 7804, 
7805 (1999).  In addition, there is nothing in the record to 
show dilatation of the artery to warrant a compensable 
evaluation under the criteria in effect through January 11, 
1998.  


2.  Anxiety Disorder

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(1999).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  As noted above, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of the Department of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was impairment in the ability to 
obtain or retain employment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms employed under that regulation to describe 
symptomatology for rating purposes were "quantitative" in 
character. To ensure that the Board meets the statutory 
requirement that it articulated as "reasons or bases" for its 
decision, the Court invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a precedent opinion dated November 9, 1993, 
the General Counsel of VA held that the term "definite" under 
38 C.F.R. § 4.132 is to be construed as "distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large." VAOPGCPREC 9-93 (O.G.C. 
Prec. 9-93). This precedent opinion employed "rather large in 
extent or degree" as a further description of the 
considerable impairment that would warrant an evaluation of 
50 percent.  The Board is bound by precedent opinions issued 
by VA General Counsel. 38 U.S.C.A. § 7104(c) (West 1991).  
Consequently, the Board will address the merits of the 
veteran's claim for an increased evaluation of his service-
connected anxiety neurosis, in relation to the regulations in 
effect prior to November 7, 1996, with these interpretations 
of "definite" and "considerable" in mind.

Under the "new" regulations pertaining to rating 
psychiatric disabilities, in effect as of November 7, 1996, a 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. 38 C.F.R. § 4.130 (effective 
November 7, 1996).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

The evidence reflects that the veteran's anxiety disability 
is properly rated at 30 percent disabling.  The recent VA 
examination has reflected a GAF score of 58, a score assigned 
to individuals exhibiting, at least pursuant to DSM-III-R 
criteria, only moderate symptoms.  See Carpenter v. Brown, 8 
Vet. App. 240, 243 (1998).  

It is noted that the veteran reported that he is caring for 
his 3-year old daughter, and is self-employed.  During his 
examinations for VA evaluation purposes, the veteran was 
alert, cooperative, oriented and neatly dressed.  His speech 
was coherent and fluent and his affect was congruent with his 
thought content.  While the veteran has some difficulties, 
the record does not reflect considerable impairment as 
described in the above-mentioned General Counsel opinion.  
That is, there is no showing of impairment that is rather 
large in extent and degree (as required under the "old" 
rating criteria).  Nor does the record document symptoms such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, 
suggesting entitlement to a 50 percent rating under the 
"new" rating criteria. 

In view of the foregoing, the Board concludes that the 
veteran's service-connected psychiatric disability picture is 
properly rated as 30 percent disabling considering both the 
old and new criteria.  

3.  Headaches

Service connection is in effect for a headache disability 
characterized as cephalalgia with mixed migraine and muscle 
contraction headaches.  When an unlisted condition is 
encountered, it may be rated in accord with a disorder in 
which the functions affected, the anatomical localization, 
and the symptomatology are closely related. 38 C.F.R. § 4.20.  
Accordingly, the veteran has been rated pursuant to DC 8100 
(migraine headaches) and a 30 percent evaluation has been 
assigned.  Under the provisions of DC 8100, a 50 percent 
evaluation is warranted for very frequent, completely 
prostrating, prolonged attacks productive of severe economic 
inadaptability; a 30 percent evaluation is warranted for 
characteristic prostrating attacks occurring an average of 
once each month for several months.  

In 1992, the veteran stated that he had severe headaches 
about twice a month.  In February 1993, the veteran stated 
that his severe headaches occurred 6 times a month, that they 
were not problematic, and that they did not interfere with 
his work. At the VA psychiatric examination performed in 
February 1997, the veteran reported that he experienced 
severe headaches about twice a month.  He also reported this 
on the most recent VA examination in October 1999, indicating 
that the severe headaches knocked him out.  

Based on the reported frequency of occurrence of the 
veteran's severe headaches, the Board finds that there is no 
evidence of very frequent, completely prostrating, prolonged 
attacks productive of severe economic inadaptability which 
would be required for an increased evaluation.   Thus, an 
evaluation in excess of 30 percent is not warranted.

4.  TDIU

The record shows that the veteran has completed two years of 
college, and has work experience in pest control and truck 
driving.  He is currently self employed as a pest controller.  
He reported in October 1999 that he was working "o.k." 
currently.  As noted above, the veteran has the following 
service-connected disabilities: generalized anxiety disorder, 
rated as 30 percent disabling; cephalalgia with mixed 
migraine and muscle contraction headaches, rated as 30 
percent disabling; and residuals of an excision of a circoid 
aneurysm from the occipital artery, rated as noncompensable.  

The Board finds that the evidence does not show that the 
veteran's service-connected disabilities preclude him from 
engaging in any substantially gainful activity.  Three VA 
professional medical opinions contained within the claims 
folder, rendered incident to his most recent VA examinations, 
are to the effect, collectively, that his service-connected 
disabilities do not, alone, render him 100 percent disabled.  
Of note is the finding that the veteran is self-employed in 
pest control and that he has reported that he is doing all 
right in his job.  The Board finds that the veteran is not 
incapable of substantially gainful employment solely on 
account of his service-connected disabilities.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's circumstances do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or that they interfere 
with his employment to an extent greater than that which is 
contemplated by the respective assigned ratings addressed 
above.  It bears particular emphasis that the veteran has 
reported that he is self-employed and doing well.  Finally, 
given the several pertinent analyses advanced by the Board 
hereinabove, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for residuals of an excision of a 
circoid aneurysm of the occipital artery is denied.  

Entitlement to a total disability evaluation for compensation 
purposes based on unemployability is denied.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

